BURGESS, Justice,
dissenting.
I respectfully dissent. The majority approves an order of garnishment based upon NO EVIDENCE. They acknowledge that appellant plead affirmatively that one account constituted a qualified retirement plan and the other was a roll-over balance from an individual retirement account. They further acknowledge that appellants joined two issues by the motion to dissolve the writ. The majority goes on to affirm because appellants offered no proof of their affirmative defenses. The majority simply casts aside their own recognition that no evidence was heard at either of the two “hearings”. They penalize appellants for not producing evidence while, in practicality, rewarding appellees for not producing evidence. It seems overly simple to me. Appellants, by their motion to dissolve the writ, joined the issue. It then became incumbent upon appellees to prove, by competent evidence, a prima facie case of entitlement to the funds. Once appellees did that, appellants were required to prove, by competent evidence, their affirmative defenses. We all agree the latter did not occur and seem to agree neither did the former. What we disagree upon is the legal result. I would hold that appellees’ failure to produce evidence must result in a reversal. I therefore respectfully dissent to the affirmance.